1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STROJNIK, SR.,                                     )   Case No.: 1:19-cv-01096-DAD-JLT
                                                              )
12                     Plaintiff,                             )   ORDER DENYING APPLICATION FOR ENTRY
                                                              )   OF DEFAULT
13            v.                                              )
                                                              )   (Doc. 10)
14   JW WORLD ENTERPRISES, INC. BEST
                                                              )
     WESTERN BAKERSFIELD NORTH,
15                                                            )
               Defendant.                                     )
16                                                            )

17            On August 12, 2019, the Plaintiff initiated this action related to alleged violations of the

18   Americans with Disabilities Act. (Doc. 1.) The Court issued the summons on August 15, 2019 (Doc.

19   4) and its order setting the mandatory scheduling conference to occur on November 12, 2019 (Doc. 3).

20   However, the parties failed to timely file the mandatory joint scheduling conference report. The Court

21   continued the scheduling conference and ordered Plaintiff to show cause why sanctions, up to and

22   including dismissal should not be imposed for the failure to prosecute this action and comply with the

23   Court’s orders. (Doc. 7.) In response, on November 12, 2019, Plaintiff filed an application for entry of

24   default. (Doc. 10.)

25            On September 13, 2019, the Court received an executed proof of service indicating that

26   Defendant JW World1 Enterprises, Inc. Best Western Bakersfield North had been served on September

27
     1
28    The proof of service contained a typographical error as to the corporation’s name, but the Court finds this is an
     immaterial mistake.

                                                                   1
1    6, 2019, by leaving documents with “Mary Soto – Front Desk Clerk.” (Doc. 6 at 1.) The proof of

2    service admits that Gurpreet S. Sachdav is designated by law to accept service of process on behalf of

3    JW World Enterprises, Inc. Best Western Bakersfield North. (Id.) Therefore, the service was not

4    effective (Cal. Corp. Code § 416.10). Accordingly, the Court ORDERS as follows:

5           1. Plaintiff’s application for entry of default (Doc. 10) is DENIED; and

6           2. No later than December 5, 2019, the Plaintiff SHALL file a proof of service reflecting

7                service made according to the requirements of law or a voluntary dismissal as to the entire

8                action.

9           The Plaintiff is advised that the failure to comply will result in a recommendation that the

10   matter be dismissed.

11
12   IT IS SO ORDERED.

13      Dated:     November 21, 2019                           /s/ Jennifer L. Thurston
14                                                     UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
